Exhibit 10.2





AMENDMENT TO OFFER LETTER AND ADDENDUM
COMPANY POLICIES & CONDITIONS OF EMPLOYMENT



We refer you to that certain offer letter between Coach Inc. (“Coach”) and you,
dated as of January 26, 2015, together with all attachments and exhibits thereto
(collectively, the “Offer Letter”).  In consideration of the increased annual
equity award grant value for FY 2017, the terms and conditions set forth in this
addendum (the “Addendum”) will amend the terms and conditions set forth in your
Offer Letter.  This Addendum will become effective as of the date you execute
this Addendum.  Except as expressly supplemented by this Addendum, the terms and
conditions of your Offer Letter will remain in full force and effect.  Please
sign the acknowledgement at the end of this Addendum noting your understanding
and agreement.

1.  Notice of Intent to Terminate Employment

The reference to the period of advance written notice of your intent to
terminate your employment is changed from twelve (12) weeks to six (6) months.

2.  Garden Leave

In the event your employment is terminated for any reason (other than for
“cause,” as defined in your Offer Letter) and Coach, at its sole discretion,
elects to enforce its right to enjoin you from joining a competitor at any time
during the period which you are subject to the non-competition covenant set
forth in your Offer Letter (the “Restricted Period”), including preventing you
from engaging in any of the activities prohibited by such covenant, Coach shall
compensate you at your most recent base salary, subject to usual withholdings,
to be paid monthly, during the remainder of the Restricted Period.  The
foregoing payments will be made to you solely to the extent that severance or
other termination payments are not paid to you during the remainder of the
Restricted Period. Nothing herein shall impact or limit your right to receive
any severance payments and benefits pursuant to the terms of your Offer Letter,
except that it is expressly understood and agreed that (i) you will not be
entitled to receive payments pursuant to this paragraph during any period you
are receiving severance or other termination payments and (ii) your receipt of
any severance or other termination payments shall not impact Coach’s right to
enforce its rights under this Section 2 or otherwise.

If you do not sign and return this Addendum, it will be void and without effect
and the value of your annual equity award grant will be reduced.



SIGNED FOR COACH SIGNED BY IAN BICKLEY  

/s/ Sarah Dunn

/s/ Ian Bickley

  Sarah Dunn Global HR Officer

Date: 8/22/16

Date: 8/22/16

